Citation Nr: 0407407	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-30 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
status post Hawkin's type II fracture of the left ankle.

2.  Entitlement to service connection for a bilateral hip 
disability as secondary to a service-connected left ankle 
disability.

3.  Entitlement to service connection for a low back 
disability as secondary to a service-connected left ankle 
disability.

4.  Entitlement to service connection for a right leg 
disability as secondary to a service-connected left ankle 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to October 1977 
and from June 1985 to May 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Columbia Regional Office (RO), which 
denied the benefits enumerated above.

As set forth herein, the issues enumerated hereinabove are 
being remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  


REMAND

In his October 2003 substantive appeal, the veteran requested 
a video teleconference hearing before a Veterans Law Judge 
(VLJ).  Such a hearing must be scheduled before the Board 
adjudicates this claim.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

The RO should take steps to schedule for 
a The RO should schedule the veteran for 
a video teleconference hearing before a 
VLJ.  Appropriate notification should be 
given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

Thereafter, this matter should be returned to the Board for 
the purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




